                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THE TRUSTEES OF THE                              :
UNIVERSITY OF PENNSYLVANIA,                      :
               Plaintiff,                        :
                                                 :
          v.                                     :        Civ. No. 15-6133
                                                 :
ELI LILLY AND COMPANY, et al.,                   :
                Defendants.                      :
                                                 :

                             AMENDED SCHEDULING ORDER

     AND NOW, this 27th day of August, 2020, it is ORDERED as follows:

  1. A trial for the above-captioned case shall be held on January 12, 2021, at 9:30 a.m. in
     Courtroom 14A, United States District Court, 601 Market Street, Philadelphia, PA 19106;

  2. A final pretrial conference is scheduled for January 6, 2021, at 10:00 a.m. in Room 14614,
     United States District Court, 601 Market Street, Philadelphia, PA 19106. Lead Trial
     Counsel must attend. It is the responsibility of any trial counsel who cannot attend to
     contact the Court as soon as any conflict becomes known so the Court may consider
     rescheduling the conference. Unless the Court has otherwise granted permission, whoever
     attends the final pretrial conference will try the case. In addition to each trial counsel, each
     Plaintiff and Defendant or, in the case of a corporate Party, a representative with full
     authority to settle the case shall attend. Telephone availability is not acceptable unless
     leave of Court has been granted. Failure to comply with this order may result in sanctions
     in        accordance     with      the     Federal      Rules     of      Civil     Procedure.
               As outlined below, all motions in limine, evidentiary motions, stipulations of facts,
     all depositions that will be introduced as testimony, and any and all other legal disputes
     that the Parties are aware of shall be due before the final pretrial conference so that they
     may be resolved before trial begins;

  3. Plaintiff shall file its expert reports, and related disclosures by September 16, 2020,
     together with copies of all materials considered by any such expert(s). Defendants shall
   file their expert’s response, and all related disclosures, by September 28, 2020, together
   with copies of all materials considered by any such expert(s);

4. This matter is referred to United States Magistrate Judge Timothy R. Rice for a settlement
   conference    FORTHWITH.           PLAINTIFF’S        COUNSEL        SHALL       CONTACT
   DEFENDANT’S COUNSEL, AND THEN THE PARTIES SHALL JOINTLY
   CONTACT JUDGE RICE’S CHAMBERS TO ARRANGE THIS CONFERENCE. Judge
   Rice will require that lead counsel and Parties with full settlement authority attend the
   conference;

5. Any summary judgment motion or other dispositive motion, together with supporting brief,
   shall be filed no later than October 28, 2020. Responses shall be filed no later than
   November 11, 2020;

6. Plaintiff shall propose stipulated facts and submit those proposed stipulated facts to
   Defendant no later than December 11, 2020. Defendant shall state agreement or
   disagreement with each of Plaintiff’s proposed stipulated facts and may counter-propose
   stipulated facts no later than December 15, 2020. Plaintiff is obligated to respond no
   later than December 18, 2020;

7. In accordance with Fed. R. Civ. P. 26(a)(3), listed exhibits shall be numbered and pre-
   marked for use at trial; no exhibit shall be listed unless it is already in the possession of
   opposing counsel. Only specifically listed exhibits may be used in the Party’s case-in-chief
   except by leave of Court;

8. Counsel for each Party shall serve upon counsel for the other Party no later than
   December 18, 2020:

       a. a copy of each exhibit they expect to offer at trial in furtherance of their respective
           contentions. Each exhibit shall be marked as it will be marked for trial;

       b. curriculum vitae for each expert witness expected to testify; and

       c. a specific identification of each discovery item expected to be offered into
           evidence;


                                             2
9. Counsel shall also provide the Court with one copy of all of these items in a tabbed, three-
   ring binder, complete with table of contents, no later than December 18, 2020;

10. As to documents listed in accordance with Fed. R. Evid. 803(6), as amended, notice in
   accordance with Fed. R. Evid. 902 (11) or (12) must be given no later than December 18,
   2020;

11. All witnesses as to liability and damages should be listed. Only listed witnesses may testify
   at trial except by leave of Court. Any Party who intends to use deposition testimony at
   trial must submit deposition designations by December 11, 2020. Counter-designations
   shall be submitted by December 15, 2020. Objections to the designations shall be
   submitted no later than December 18, 2020;

12. Any other pretrial or trial matter requiring attention of the judge prior to trial, shall be
   specifically addressed in the final pretrial conference;

13. All Parties shall prepare and file with the Clerk of the Court their pretrial memoranda by
   December 28, 2020;

14. All motions in limine shall be filed no later than December 28, 2020. Responses thereto
   are due no later than January 4, 2021;

15. No later than December 28, 2020, after meeting and conferring, the Parties shall jointly
   submit proposed jury voir dire questions, jury interrogatories, verdict sheets, and proposed
   jury instructions a tabbed, three-ring binder, complete with table of contents. The Parties
   shall individually submit any proposed questions, interrogatories, sheets, or instructions
   upon which the Parties after conferring cannot agree. All questions, interrogatories, sheets,
   and instructions shall be submitted in hard copy and on a flash drive to the Court;

16. No later than January 4, 2021, the Parties shall jointly submit to the Court a tabbed, three-
   ring binder, complete with table of contents, containing each of the following:

       a. Answer;

       b. Complaint;


                                             3
          c. Plaintiff’s Pretrial Memorandum;

          d. Defendants’ Pretrial Memorandum;

          e. Stipulated Facts;

          f. Jointly Proposed Jury Voir Dire Questions (and any not agreed upon);

          g. Jointly Proposed Jury Interrogatories (and any not agreed upon);

          h. Jointly Proposed Jury Instructions (and any not agreed upon); and

          i. Jointly Proposed Verdict Sheet; and

   17. The Parties shall also provide the Court with an electronic copy of the above documents in
      Word format.




                                                           AND IT IS SO ORDERED.

                                                           /s/ Paul S. Diamond
                                                           ___________________
August 27, 2020                                            Paul S. Diamond, J.




                                               4
